DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-7, 12-13 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A vehicle control device comprising: a memory; and a processor, wherein the processor is configured to: sense a candidate of alert;based on a detected state of a driver, wherein a sightline direction or a facing direction of the driver serves as the detected state of the driver; determine a time to collision for each of the plurality of candidates of alert; determine an evaluation value for each of the plurality of candidates of alert, wherein the evaluation value for each of the plurality of candidates of alert is based on (i) an angle of the sightline direction or the facing direction of the driver, using the driver's vehicle as a central coordinate, with respect to a central coordinate of each of the plurality of candidates of alert, and (ii) the time to collision with respect to each of the plurality of candidates of alert, prioritize a candidate, from among the plurality of candidates of alert that has an evaluation value larger than the other evaluation values as a target of alert, and carry out alert control with respect to the target of alert that has been prioritized.".
Prior arts of record fail to disclose “A vehicle control device comprising: a memory; and a processor, wherein the processor is configured to: sense a candidate of alert;based on a detected state of a driver, wherein a sightline direction or a facing direction of the driver serves as the detected state of the driver; determine a time to collision for each of the plurality of candidates of alert; determine an evaluation value for each of the plurality of candidates of alert, wherein the evaluation value for each of the plurality of candidates of alert is based on (i) an angle of the sightline direction or the facing direction of the driver, using the driver's vehicle as a central coordinate, with respect to a central coordinate of each of the plurality of candidates of alert, and (ii) the time to collision with respect to each of the plurality of candidates of alert, prioritize a candidate, from among the plurality of candidates of alert that has an evaluation value larger than the other evaluation values as a target of alert, and carry out alert control with respect to the target of alert that has been prioritized.
Claim 6 depend on and further limit of independent claim 1, therefore claim 6 is considered allowable for the same reason.
Regarding claim 7, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 7 "A vehicle control method comprising, by a processor: sensing a candidate of alert,based on a detected state of a driver, wherein a sightline direction or a facing direction of the driver serves as the detected state of the driver; determining a time to collision for each of the plurality of candidates of alert; determining an evaluation value for each of the plurality of candidates of alert, wherein the evaluation value for each of the plurality of candidates of alert is based on (i) an angle of the sightline direction or the facing direction of the driver, using the driver's vehicle as a central coordinate, with respect to a central coordinate of each of the plurality of candidates of alert, and (ii) the time to collision with respect to each of the plurality of candidates of alert; prioritizing a candidate, from among the plurality of candidates of alert that has an evaluation value larger than the other evaluation values as a target of alert; and carrying out alert control with respect to the target of alert that has been prioritized.".
Prior arts of record fail to disclose “A vehicle control method comprising, by a processor: sensing a candidate of alert,based on a detected state of a driver, wherein a sightline direction or a facing direction of the driver serves as the detected state of the driver; determining a time to collision for each of the plurality of candidates of alert; determining an evaluation value for each of the plurality of candidates of alert, wherein the evaluation value for each of the plurality of candidates of alert is based on (i) an angle of the sightline direction or the facing direction of the driver, using the driver's vehicle as a central coordinate, with respect to a central coordinate of each of the plurality of candidates of alert, and (ii) the time to collision with respect to each of the plurality of candidates of alert; prioritizing a candidate, from among the plurality of candidates of alert that has an evaluation value larger than the other evaluation values as a target of alert; and carrying out alert control with respect to the target of alert that has been prioritized.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claim 12 depend on and further limit of independent claim 7, therefore claim 12 is considered allowable for the same reason.
Regarding claim 13, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 13 "A non-transitory storage medium that stores a program for causing a processor to execute vehicle control processing comprising: sensing a candidate of alert; based on a detected state of a driver, wherein a sightline direction or a facing direction of the driver serves as the detected state of the driver; determining a time to collision for each of the plurality of candidates of alert; determining an evaluation value for each of the plurality of candidates of alert, wherein the evaluation value for each of the plurality of candidates of alert is based on (i) an angle of the sightline direction or the facing direction of the driver, using the driver's vehicle as a central coordinate, with respect to a central coordinate of each of the plurality of candidates of alert, and (ii) the time to collision with respect to each of the plurality of candidates of alert; prioritizing a candidate, from among the plurality of candidates of alert that has an evaluation value larger than the other evaluation values as a target of alert; and carrying out alert control with respect to the target of alert that has been prioritized.".
Prior arts of record fail to disclose “A non-transitory storage medium that stores a program for causing a processor to execute vehicle control processing comprising: sensing a candidate of alert; based on a detected state of a driver, wherein a sightline direction or a facing direction of the driver serves as the detected state of the driver; determining a time to collision for each of the plurality of candidates of alert; determining an evaluation value for each of the plurality of candidates of alert, wherein the evaluation value for each of the plurality of candidates of alert is based on (i) an angle of the sightline direction or the facing direction of the driver, using the driver's vehicle as a central coordinate, with respect to a central coordinate of each of the plurality of candidates of alert, and (ii) the time to collision with respect to each of the plurality of candidates of alert; prioritizing a candidate, from among the plurality of candidates of alert that has an evaluation value larger than the other evaluation values as a target of alert; and carrying out alert control with respect to the target of alert that has been prioritized.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claim 18 depend on and further limit of independent claim 13, therefore claim 18 is considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683